19-12730-cgm        Doc 41     Filed 03/12/20 Entered 03/12/20 15:26:44                Main Document
                                            Pg 1 of 1




    _____________________________________________________________________________________
                       85 Broad St., Suite 501, New York, New York 10004
                                t: 212.471.5100 f:212.471.5150
                                       friedmanvartolo.com
                                                                                        March 12, 2020

Honorable Cecelia G. Morris
Chief United States Bankruptcy Court Judge
Southern District of New York
One Bowling Green
New York, NY 10004-1408

        Re:     Jennifer Williams
                Bankruptcy Case No: 19-12730-cgm

         This office represents the Secured Creditor, SN Servicing Corporation, as servicer for U.S.
Bank Trust National Association Trustee of the Tiki Series III Trust in the above referenced action.
Pursuant to the court’s loss mitigation order entered on January 15, 2020, please let this letter serve as
a status report and summary of what has transpired between the parties.
         The Creditor Loss Mit Affidavit along with the Secured Creditor’s financial package was filed
and sent to the Debtor’s Attorney on January 17, 2020. As of March 12, 2020, we are still pending the
completed financial package from the Debtor. We are requesting immediate termination of the Loss
Mitigation.

        Please feel free to contact our office should you have additional questions.

                                                         Sincerely,

Dated: March 12, 2020

                                                         /s/ Jonathan Schwalb, Esq.
                                                         Jonathan Schwalb, Esq.
                                                         Friedman Vartolo LLP
                                                         85 Broad Street, Suite 501
                                                         New York, New York 10004
                                                         (P) 212.471.5100
                                                         (F) 212.471.5150
                                                         bankruptcy@friedmanvartolo.com
